Exhibit 10.1

 

 



OFFICER DEMAND NOTE

 

Date: December 1, 2012

 

FOR VALUE RECEIVED, Curry Gold Corp., ("Borrower"), a Nevada Corporation,
promises to pay to the order of Daniel M. Ferris ("Lender") as much as may be
disbursed to, or for the benefit of the Borrower by Lender in Lender's sole and
absolute discretion. It is the intent of the Borrower and Lender hereunder to
create a line of credit agreement between Borrower and Lender whereby Borrower
may borrow funds as necessary from Lender; provided, however, that Lender has no
obligation to lend Borrower any amounts hereunder and the decision to lend such
money lies in the sole and complete discretion of the Lender.

 

INTEREST & PRINCIPAL: The unpaid principal of this line of credit shall bear
simple interest at the rate of ten percent (10%) per annum. Interest shall be
calculated based on the principal balance as may be adjusted from time to time
to reflect additional advances made hereunder. Interest on the unpaid balance of
this Note shall accrue monthly but shall not be due and payable until such time
as when the principal balance of this Note becomes due and payable. The
principal balance of this Note shall be due and payable on demand. There shall
be no penalty for early repayment of all or any part of the principal.

 

SECURITY: This Note shall be unsecured.

 

DEFAULT: The Borrower shall be in default of this Note on the occurrence of any
of the following events: (i) the Borrower shall fail to meet its obligation to
make the required principal or interest payments hereunder. (ii) the Borrower
shall be dissolved or liquidated; (iii) the Borrower shall make an assignment
for the benefit of creditors or shall be unable to, or shall admit in writing
their inability to pay their debts as they become due; (iv) the Borrower shall
commence any case, proceeding, or other action under any existing or future law
of any jurisdiction relating to bankruptcy, insolvency, reorganization or relief
of debtors, or any such action shall be commenced against the undersigned; (v)
the Borrower shall suffer a receiver to be appointed for it or for any of its
property or shall suffer a garnishment, attachment, levy or execution.

 

REMEDIES: Upon default of this Note, Lender may declare the entire amount due
and owing hereunder to be immediately due and payable. Lender may also use all
remedies in law and in equity to enforce and collect the amount owed under this
Note.

 

Borrower hereby waives demand, presentment, notice of dishonor, diligence in
collecting, grace and notice of protest.

 

BORROWER:

 

/s/ Daniel M. Ferris                            



CURRY GOLD CORP.

DANIEL M. FERRIS, CEO

